Citation Nr: 1235501	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than January 30, 2007, for service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded the Veteran service connection for bilateral hearing loss.  The RO assigned a 40 percent disability rating, effective January 30, 2007.  The Veteran timely disagreed with the effective date assigned therein and the current appeal ensued. See April 2008 Notice of Disagreement; see also May 2009 VA Form 9.

In January 2012, the Veteran testified at a Decision Review Officer (DRO) hearing. A copy of the transcript is of record. 

In August 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See VA Audiological Examination, May 2007; see also Deferred Rating Decision, January 2008.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The Veteran asserts that he is entitled to an earlier effective date for the award of service connection for hearing loss.  Again, the RO has assigned an effective date of January 30, 2007.  This is based upon the date of receipt of correspondence (the "claim") from the Veteran requesting service connection for hearing loss. See January 30, 2007, VA Form 21-4138.  

However, throughout the appeals process, in both written statements and hearing testimony, the Veteran has maintained that he first filed his claim for service connection in 1992. See, e.g., May 2009 Letter to Congressman; April 2009 VA Form 9; October 2011 Letter to Congressman; January 2012 DRO Hearing Testimony; January 2012 Travel Board Hearing.  

Specifically, he testified that he filed a claim in 1992 at the VA Temple Hospital (or Temple VAMC) where he has received routine care and treatment for hearing loss for many years. See Travel Board Hearing Transcript, pp. 2-4.  

The Veteran also reported that he received treatment (in 1992, or thereabout) at St. Joseph Hospital in Bryan, Texas, where he was examined by two "ear doctors" who told him that he had hearing loss. See VA Form 9, April 2009.  He stated that he mailed this medical information to the Waco RO in support of his 1992 claim.  

During his hearing before the undersigned Veterans Law Judge, the Veteran testified that he contacted the RO on many occasions between 1992 to 2007 concerning his claims status.  See Hearing Transcript, pp. 7-8; see also DRO Hearing pp. 6-7.  

The Board observes that the Veteran's claims file contains very little in the way of correspondence and/or evidence dated prior to 1989.  There is no indication that any portion of the claims folder, or a temporary file was missing prior to that date. However, given the status of the claims folder now before the Board, it is possible that there may be a substantial amount of missing evidence/correspondence/claim-related documents, between 1991/1992 and 1998.  In addition, it does not appear that the RO has made any additional documented attempts to locate the Veteran's 1992 "claim," any related correspondence/temporary files, or any of the pertinent, contemporaneous medical evidence, such as those records from the Temple VAMC in 1992 (only those from 1995 to 1998 were obtained), or records from St. Joseph's Hospital in 1992. 

On remand, if a temporary file exists, the RO/AMC must either associate it with the claims folder; or, reconstruct the claims folder with copies of VA medical records, as well as RO and/or Veteran correspondence that are not included in the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Attempt to locate all missing evidence (private and VA records outlined below) and documents pertaining to the Veteran's claim for an effective date for the grant of service connection prior to January 30, 2007, to include any temporary files that might have been created, prior to 1989.  All missing evidence and documents should be associated with the Veteran's claims file.

The RO/AMC should also attempt to locate records of any telephone or written contact/correspondence with the Veteran between 1992 and 1998 with regard to a claim for service connection for hearing loss. 
If the RO/AMC is unable to locate any evidence or documents, the RO/AMC must make attempts to reconstruct the file, to include contacting the Veteran to inform him that the evidence/documents are missing and asking him for any copies that he might have. 

2. Specifically, the RO/AMC should contact the appropriate VA Medical Center(s) in Texas, to include Temple and Dallas facilities, where the Veteran has received medical treatment since the early 1990's, in an effort to determine whether there are any outstanding medical records relevant to his claim for an effective date earlier than January 30, 2007, for service connection for bilateral hearing loss.

In doing so, the RO should specifically attempt to locate any outstanding VA medical (or administrative) records dated from 1992 to approximately 1995, which support the Veteran's assertions that he filed a claim for hearing loss in 1992 at the "VA Temple Hospital."  

If after continued efforts to obtain these records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Write to the Veteran and request that he provide permission for VA to obtain the following medical records:

(i) St. Josephs Hospital in Bryan, Texas, for treatment for hearing loss in approximately 1992.  If the dates of treatment differ from this, the Veteran should inform VA of the actual dates of treatment; and

(ii) Scott and White Hospital in Temple, Texas, for treatment for hearing loss in approximately 2004 (if not prior to that time).  If the dates of treatment differ from this, the Veteran should inform VA of the actual dates of treatment. 

If there are other relevant private medical records not listed above relating to treatment for hearing loss, the Veteran should either provide VA permission to obtain the records or submit the records himself.  Once the Veteran provides VA with permission, the RO should attempt to obtain copies of these medical records.

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. After undertaking any other development deemed appropriate, especially any evidentiary development suggested by the evidence in any temporary file or the evidence obtained as a result of reconstruction of the claims file, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


